AD 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT                                              T
                                                                                                        FEB 11 2019
                                           SOUTHERN DISTRICT OF CALlFO NIA
             UNITED STATES OF AMERICA

                               V.
          SALVADOR GONZALEZ-PEREZ (I)
                                                                         Case Number:        16CR1219-GPC

                                                                      SANDRA RESNICK
                                                                      Defendant's Attorney
REGISTRATION NO.                51802298
0­
THE DEFENDANT:
~    admitted guilt to violation of allegation(s) No.       1

o
                                                          --------------------------- after denial of guilty. 

     was found guilty in violation of allegation(s) No.

Accordingly, the court has adiudicated that the defendant is guilty of the following allegation(s): 


Allegation Number                 Nature of Violation 

            1                     Failure to report law enforcement contact




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notifY the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notifY the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      February 8. 20] 9
                                                                      Date of Imposition of Sentence


                                                                                 f;t,kL{?
                                                                      HON. Gonzalo P. Curiel                .
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                 16CR1219-GPC 

AO 245B (CASD Rev. 08113) Judgment in a Criminal Case for Revocations

DEFENDANT:                SALVADOR GONZALEZ-PEREZ (1)                                              Judgment - Page 2 of 4
CASE NUMBER:              16CR1219-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time Served




       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 o     The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district:
       o     at _ _ _ _ _ _ _ _ A.M.                          on
             as notified by the United States Marshal.
                                                                   ------------------------------------
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       o     on or before
             as notified by the United States Marshal.
       o     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on
                                ------------- to ------------------------------
 at ____________________ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                       16CR1219-GPC
